Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick A. Hilsmier on March 21, 2022.
The application has been amended as follows: 
Claims 11-13 are cancelled.
Claim 1 is rewritten as: 
- - A light conversion member comprising:
a light conversion film containing quantum dots or a phosphor, configured to convert color of light from a specific color;
a first gas barrier located on a side of the light conversion film where the light to be converted is incident, the first gas barrier including two or more gas barrier layers that are configured to prevent moisture and gas from entering the light conversion film; and
a first base material located on an opposite side of the first gas barrier from a face on which the light conversion film is located, the first base material being 

 	wherein at least two of the two or more gas barrier layers of the first gas barrier include at least one each of inorganic materials that are different, and each of the two or more gas barrier layers have a selected light refractive index and an adjusted thickness such that when combined, for the light of the specific color, the light transmittance of the first base material combined with the first gas barrier is higher than the light transmittance of the first base material alone. - -.
Claim 2 is rewritten as: 
- - The light conversion member according to claim 1, further comprising: 
a second gas barrier located on a side of the light conversion film where the converted light is outputted, the second gas barrier including two or more gas barrier layers that are configured to prevent moisture and gas from entering the light conversion film; and
a second base material located on an opposite side of the second gas barrier from a face where the light conversion film is located, the second base material being configured to transmit the converted light and holding the light conversion film and the second gas barrier,

wherein at least two of the two or more gas barrier layers of the second gas barrier include at least one each of inorganic materials that are different, and each of the gas barrier layers have a selected light refractive index and an adjusted thickness such that when combined, for at least red, green, and blue light, the light transmittance of the second base material combined with the second gas barrier is higher than the light transmittance of the second base material alone. - -.
Claim 3 is rewritten as: 
- - The light conversion member according to claim 1, wherein the light conversion film is made of a resin containing the quantum dots or [[a]] the phosphor, and the specific color light is blue. - -.
Claim 5 is rewritten as: 
- - The light conversion member according to claim 2, wherein the light conversion film is made of a resin containing the quantum dots or [[a]] the phosphor, and the specific color light is blue. - -.









Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2016/0161657, fails to fairly teach or suggest the light conversion member with the specific combination of laminate structure, composition, functions and optical properties, as presently amended.
See Applicant’s arguments in the response filed on December 17, 2021.
In addition, see the comparative data in Applicant’s specification (exemplary Table 2 [0037], Fig. 3; versus comparative Table 1 [0029], Fig. 2) which demonstrate the criticality of the first gas barrier including the two or more gas barrier layers wherein at least two of said two or more gas barrier layers include at least one each of inorganic materials that are different, and each of the gas barrier layers have a selected light refractive index and an adjusted thickness.
	CN 109983373 B and JP 6800721 B2 are members of the patent family that issued.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782